Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT made this        day of                     , 2009, between Aon
Corporation, a Delaware corporation (the “Company”), and
                               (the “Indemnitee”).

 

WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable directors, officers, employees, agents and
fiduciaries;

 

WHEREAS, the Second Restated Certificate of Incorporation of the Company, as
amended (the “Certificate of Incorporation”), requires the Company to indemnify
and advance expenses to its directors and officers to the extent not prohibited
by law;

 

WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability in order to induce Indemnitee to serve or continue to serve the
Company in an effective manner and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Certificate of
Incorporation will be available to Indemnitee (regardless of, among other
things, any amendment to or revocation of the Certificate of Incorporation or
any change in the composition of the Company’s Board of Directors or any
acquisition transaction relating to the Company), the Company wishes to provide
the Indemnitee with the benefits contemplated by this Agreement; and

 

WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
serve or to continue to serve the Company;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 


1.               CONTRACT RIGHT.  ANNEX A HERETO CONTAINS ARTICLE SEVENTH OF THE
CERTIFICATE OF INCORPORATION, AS IN EFFECT AS OF THE DATE HEREOF
(“ARTICLE SEVENTH”).  THE COMPANY AGREES THAT NO REPEAL, MODIFICATION OR
AMENDMENT OF, OR ADOPTION OF ANY PROVISION INCONSISTENT WITH, ARTICLE SEVENTH,
NOR TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY MODIFICATION OF LAW,
SHALL ADVERSELY AFFECT ANY RIGHT OR PROTECTION OF THE INDEMNITEE PURSUANT TO
ARTICLE SEVENTH ARISING OUT OF OR RELATED TO ANY EVENT, ACT OR OMISSION THAT
OCCURRED PRIOR TO THE TIME OF SUCH REPEAL, MODIFICATION, AMENDMENT OR ADOPTION
(REGARDLESS OF  WHEN ANY PROCEEDING (OR PART THEREOF) RELATING TO SUCH EVENT,
ACT OR OMISSION ARISES OR IS FIRST THREATENED, COMMENCED OR COMPLETED).


 


2.               NON-EXCLUSIVITY OF RIGHTS.   THE RIGHTS OF INDEMNITEE HEREUNDER
SHALL BE IN ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER THE
CERTIFICATE OF INCORPORATION, THE COMPANY’S BY-LAWS, THE DELAWARE GENERAL
CORPORATION LAW, ANY VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS OR
OTHERWISE, BOTH AS TO ACTION IN INDEMNITEE’S OFFICIAL CAPACITY AND AS TO ACTION
IN ANY OTHER CAPACITY BY HOLDING SUCH OFFICE, AND SHALL CONTINUE AFTER
INDEMNITEE CEASES TO SERVE THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, AGENT
OR FIDUCIARY.


 


1

--------------------------------------------------------------------------------



 


3.               SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND SHALL DO
EVERYTHING THAT MAY BE NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION
OF SUCH DOCUMENTS NECESSARY TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO
ENFORCE SUCH RIGHTS.


 


4.               ENFORCEMENT.


 


(A)          INDEMNITEE’S RIGHT TO INDEMNIFICATION AND OTHER RIGHTS UNDER THIS
AGREEMENT SHALL BE SPECIFICALLY ENFORCEABLE BY INDEMNITEE ONLY IN THE STATE OR
FEDERAL COURTS OF THE STATES OF DELAWARE OR ILLINOIS.


 


(B)         IN THE EVENT THAT ANY ACTION IS INSTITUTED BY INDEMNITEE UNDER THIS
AGREEMENT, OR TO ENFORCE OR INTERPRET ANY OF THE TERMS OF THIS AGREEMENT,
INDEMNITEE SHALL BE ENTITLED TO BE PAID ALL COURT COSTS AND REASONABLE EXPENSES,
INCLUDING REASONABLE COUNSEL FEES, INCURRED BY INDEMNITEE WITH RESPECT TO SUCH
ACTION, UNLESS THE COURT DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS MADE BY
INDEMNITEE AS A BASIS FOR SUCH ACTION WAS NOT MADE IN GOOD FAITH OR WAS
FRIVOLOUS.


 


5.               SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT IS DETERMINED BY A COURT TO REQUIRE THE COMPANY TO DO OR TO FAIL TO DO
AN ACT WHICH IS IN VIOLATION OF APPLICABLE LAW, SUCH PROVISION (INCLUDING ANY
PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) SHALL BE LIMITED OR
MODIFIED IN ITS APPLICATION TO THE MINIMUM EXTENT NECESSARY TO AVOID A VIOLATION
OF LAW, AND, AS SO LIMITED OR MODIFIED, SUCH PROVISION AND THE BALANCE OF THIS
AGREEMENT SHALL BE ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS TO THE FULLEST
EXTENT PERMITTED BY LAW.


 


6.               GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


 


7.               CONSENT TO JURISDICTION.  THE COMPANY AND INDEMNITEE EACH
HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE COURTS OF THE STATES OF
DELAWARE AND ILLINOIS FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR
PROCEEDING WHICH ARISES OUT OF OR RELATES TO THIS AGREEMENT AND AGREES THAT ANY
ACTION INSTITUTED UNDER THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE AND
FEDERAL COURTS OF THE STATES OF DELAWARE AND ILLINOIS.


 


8.               NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE SUFFICIENTLY GIVEN FOR ALL PURPOSES IF IN WRITING
AND PERSONALLY DELIVERED, TELEGRAPHED, TELEXED, SENT BY FACSIMILE TRANSMISSION
OR SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH POSTAGE
PREPAID ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS THE PARTIES SHALL HAVE
GIVEN NOTICE OF PURSUANT HERETO:

 

2

--------------------------------------------------------------------------------


 


IF TO THE COMPANY TO:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopy #:

 

 

 


 


IF TO INDEMNITEE, TO:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopy #:

 

 


 


9.               COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE (I) BINDING UPON
ALL SUCCESSORS AND ASSIGNS OF THE COMPANY, INCLUDING ANY DIRECT OR INDIRECT
SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, AND (II) BINDING
UPON AND INURE TO THE BENEFIT OF ANY SUCCESSORS AND ASSIGNS, HEIRS, AND PERSONAL
OR LEGAL REPRESENTATIVES OF INDEMNITEE.


 


11.         AMENDMENT; WAIVER.  NO AMENDMENT, MODIFICATION, TERMINATION OR
CANCELLATION OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS MADE IN A WRITING
SIGNED BY EACH OF THE PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER
PROVISION HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the day and year first above written.

 

 

Aon Corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Indemnitee

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

SEVENTH.                                      Limitation of Liability of
Directors and Indemnification.

 

Section 1

 

A director of the corporation shall not be personally liable to the corporation
or its stockholders for monetary damages for breach of fiduciary duty as a
director, except for liability (i) for any breach of the director’s duty of
loyalty to the corporation or its stockholders; (ii) for acts or omissions not
in good faith or which involve intentional misconduct or a knowing violation of
law; (iii) under Section 174 of the Delaware General Corporation Law; or
(iv) for any transaction from which the director derived any improper personal
benefit.  If the Delaware General Corporation Law is amended after approval by
the stockholders of this article to authorize corporate action further
eliminating or limiting the personal liability of directors, then the liability
of a director of the corporation shall be eliminated or limited to the fullest
extent permitted by the Delaware General Corporation law, as so amended.

 

Any repeal or modification of the foregoing paragraph by the stockholders of the
corporation shall not adversely affect any right or protection of a director of
the corporation existing at the time of such repeal or modification.

 

Section 2

 

(a)  Right to Indemnification.   Each person who was or is made a party or is
threatened to be made a part to or is otherwise involved (including involvement
as a witness) in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (hereinafter a “proceeding”), by reason of the
fact that he or she is or was a director or officer of the corporation or, while
a director or officer of the corporation, is or was serving at the request of
the corporation as a director, officer, employee or agent of another corporation
or of a partnership, joint venture, trust or other enterprise, including service
with respect to an employee benefit plan (hereinafter an “indemnitee”), whether
the basis of such proceeding is alleged action in an official capacity as a
director or officer or in any other capacity while serving as a director or
officer, shall be indemnified and held harmless by the corporation to the
fullest extent authorized by the Delaware General Corporation Law, as the same
exists or may hereafter be amended (but, in the case of any such amendment, only
to the extent such amendment permits the corporation to provide broader
indemnification rights than permitted prior thereto), against all expense,
liability and loss (including attorneys’ fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid in settlement) reasonably incurred or
suffered by such indemnitee in connection therewith and such indemnification
shall continue as to an indemnitee who has ceased to be a director, officer,
employee or agent and shall inure to the benefit of the indemnitee’s heirs,
executors and administrators; provided, however, that, except as provided in
paragraph (b) hereof with respect to proceedings to enforce rights to
indemnification, the corporation shall indemnify any such indemnitee in
connection with a proceeding (or part thereof) initiated by such indemnitee only
if such proceeding (or part thereof) was authorized by the board of directors of
the corporation.  The right to indemnification conferred in this Section shall
be a contract right and shall include the right to be paid by the corporation
the expenses incurred in connection with any such proceeding in advance of its
final disposition (hereinafter

 

A-1

--------------------------------------------------------------------------------


 

an “advancement of expenses”); provided, however, that, if and to the extent
that the Delaware General Corporation Law requires, an advancement of expenses
incurred by an indemnitee in his or her capacity as a director or officer (and
not in any other capacity in which service was or is rendered by such
indemnitee, including, without limitation, service to an employee benefit plan)
shall be made only upon delivery to the corporation of an undertaking
(hereinafter an “undertaking”), by or on behalf of such indemnitee, to repay all
amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (hereinafter a “final
adjudication”) that such indemnitee is not entitled to be indemnified for such
expenses under this Section or otherwise.

 

(b)  Right of Indemnitee to Bring Suit.  If a claim for indemnification
(including the advancement of expenses) under paragraph (a) is not paid in full
by the corporation within forty-five days after a written claim has been
received by the corporation, except in the case of a claim for an advancement of
expenses, in which case the applicable period shall be twenty days, the
indemnitee may at any time thereafter bring suit against the corporation to
recover the unpaid amount of the claim.  If successful in whole or in part in
any such suit, or in a suit brought by the corporation to recover an advancement
of expenses pursuant to the terms of an undertaking, the indemnitee shall be
entitled to be paid also the expense of prosecuting or defending such suit.  In
any suit brought by the indemnitee to enforce a right to indemnification
hereunder (but not in a suit brought by the indemnitee to enforce a right to an
advancement of expenses) it shall be a defense that the indemnitee has not met
the applicable standard of conduct set forth in the Delaware General Corporation
Law.  In any suit by the corporation to recover an advancement of expenses
pursuant to the terms of an undertaking, the corporation shall be entitled to
recover such expenses upon a final adjudication that the indemnitee has not met
with applicable standard of conduct set forth in the Delaware General
Corporation Law.  Neither the failure of the corporation (including its board of
directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification of the indemnitee is proper in the
circumstances because the indemnitee has met the applicable standard of conduct
set forth in the Delaware General Corporation Law, nor an actual determination
by the corporation (including its board of directors, independent legal counsel,
or its stockholders) that the indemnitee has not met such applicable standard of
conduct, shall create a presumption that the indemnitee has not met the
applicable standard of conduct or, in the case of such a suit brought by the
indemnitee, be a defense to such suit.  In any suit brought by the indemnitee to
enforce a right to indemnification or to an advancement of expenses hereunder or
by the corporation to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the indemnitee is not entitled to
be indemnified, or to such advancement of expenses, under this paragraph (b) or
otherwise shall be on the corporation.

 

(c)  Service for Subsidiaries.   Any person serving as a director, officer,
employee or agent of another corporation, partnership, joint venture or other
enterprise, at least 50% of whose equity interests are owned by the corporation
(hereinafter a “subsidiary”), shall be conclusively presumed to be serving in
such capacity at the request of the corporation.

 

(d)  Reliance.   Persons who after the date of the adoption of this provision
become or remain directors or officers of the corporation or who, while a
director or officer of the corporation, become or remain a director, officer,
employee or agent of a subsidiary, shall be conclusively presumed to have relied
on the rights to indemnity and advancement of expenses

 

A-2

--------------------------------------------------------------------------------


 

contained in this Article Seventh in entering into or continuing such service. 
The rights to indemnification and to the advancement of expenses conferred in
this Section shall apply to claims made against an indemnitee arising out of
acts or omissions which occurred or occur both prior and subsequent to the
adoption hereof.

 

(e)  Non-Exclusivity of Rights.   The rights to indemnification and to
advancement of expenses conferred in this Section shall not be exclusive of any
other right which any person may have or hereafter acquire under this
certificate of incorporation or under any statute, by-law, agreement, vote of
stockholders or disinterested directors or otherwise.

 

(f)   Insurance.  The corporation may maintain insurance, at its expense, to
protect itself and any director, officer, employee or agent of the corporation
or any other corporation, partnership, joint venture, trust or other enterprise
against any expense, liability or loss, whether or not the corporation would
have the power to indemnify such person against such expense, liability or loss
under the Delaware General Corporation Law.

 

(g)  Indemnification of Employees and Agents of the Corporation.  The
corporation may, to the extent authorized from time to time by the board of
directors of the corporation, grant rights to indemnification and to the
advancement of expenses, to any employee or agent of the corporation to the
fullest extent of the provisions of the Section with respect to the
indemnification and advancement of expenses of directors and officers of the 
corporation.

 

A-3

--------------------------------------------------------------------------------